DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 35-39, 41, 43-44, 46-47, 49-51 and 55-58 are pending in the present application, and they are subjected to the following election/restriction.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 35-39 and 41, drawn to an artificially engineered immune cell as claimed in independent claim 35.
Group II, claims 43-44 and 46-47, drawn to a composition for the production of an artificially engineered immune cell comprising the elements (i)-(ii) recited in independent claim 43.
Group III, claims 49-50, drawn to a guide nucleic acid recited in independent claim 49.
Group IV, claims 51 and 55-57, drawn to a method for artificially manipulating an immune cell comprising the step recited in independent claim 51.
Group V, claim 58, drawn to a gene manipulation kit comprising a guide nucleic acid of the canceled claim 11.
    The inventions listed as Groups I-V do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
37 CFR 1.475(b) states:
“An international or a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(1)	A product and a process specially adapted for the manufacture of said product; or
(2)  	A product and process of use of said product; or
(3)	A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)	A process and an apparatus or means specifically adapted for the manufacture of the said product; or
(5)	A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.”

	
Furthermore, according to PCT Rule 13.2, unity of invention exists only when there is a shared same or corresponding special technical feature among the claimed inventions.  The “Instructions Concerning Unity of Inventions” (MPEP, Administrative Instructions Under the PCT, Annex B, Part 1(b) state, “The expression “special technical features“ is defined in Rule 13.2 was meaning those technical features that define a contribution which each of the inventions, considered as a whole, makes over the prior 
In the instant case, a shared technical feature in Groups I-IV is an artificially engineered immune cell comprising at least one gene of Dgkα and Dgkζ wherein an artificial modification is comprised in the nucleic acid sequence of any one or more of Dgkα and Dgkζ genes, wherein the artificial modification is one or more indels, wherein based on a wild-type nucleotide sequence of Dgkα and Dgkζ, the indels are located in a proto-spacer-adjacent Motif (PAM) sequence or are located within the range of continuous 1bp to 30 bp adjacent to the 5’ end or the 3’ end of a PAM sequence, and the indels are located in at least one selected from exon 6, exon 7 and exon 8 of  Dgkα gene, and exon 3, exon 5, exon 6, exon 8, exon 10, exon 11 and exon 12 of DgKζ gene. It is noting that Group V does not shared any technical feature in Groups I-IV since claim 58 of Group V is indefinite because it is dependent on a canceled claim 11.  As discussed above, under the rules for unity of invention Applicant may be entitled to examination of an independent claim for a given product, an independent claim for a process specially adapted for the manufacture of the said product, and an independent claim for a use of the said product together in a single application.  However, regarding unity of invention among distinct categories of invention MPEP 1850 III.A. states, “A single general inventive concept must link the claims in the various categories….”.  In the instant case, the shared technical feature common to the identified Groups I-V is not a contribution over the art (i.e., not a general inventive concept).  For example, before the effective filing date of the application 08/12/2016, at least Albelda et al (WO 2014/039513; IDS) already disclosed compositions and methods for inhibiting one or technique recently published to knock down RNA or delete gene include Transcription activator-like effector nucleases (TALENs) and CRISPR technology (Pennisi, 2013 Science 341:833)” (page 27, lines 8-12).  Albelda et al do not teach explicitly at least an engineered cell having one or more indels located in a range of contiguous 1bp to 30bp adjacent to the 5’ end or the 3’ end of a PAM sequence and the indels are located in at least one selected from exon 6, exon 7 and exon 8 of Dgkα gene, and exon 3, exon 5, exon 6, exon 8, exon 10, exon 11 and exon 12 of Dgkζ gene.  However, before the effective filing date of the present application Zhang et al (US 8,865,406) Zhang et al already disclosed a CRISPR-Cas system for manipulation of target sequences (e.g., deleting, inactivating, gene knockout, inserting) and/or activities of target sequences in a eukaryotic cell, and which CRISPR-Cas system has a broad spectrum of applications such as gene or genome editing, gene regulation and gene therapy (see at least Abstract; Summary of the Invention; col. 45, lines 4-22; Fig. 1; and issued claims 1-30).  An exemplary CRISPR-Cas9 system comprises: a Cas9 protein and one or more guide RNAs that target a specific DNA target, or in the form of one or more expression vectors encoding one or more guide RNAs that target the a specific DNA target, and a Cas9 protein to achieve NHEJ-mediated gene knockout (col. 2, lines 25-40; col. 3, lines 10-40; col. 4, line 50 continues to line 5 on col. 5; col. 5, lines 31-58; col. 45, lines 4-17).  Zhang also taught that the CRISPR enzyme is a nuclease directing cleavage of both strands at the location of the target sequence or CRISPR enzyme is a nickase directing cleavage of one strand at the location of the target sequence (col. 6, lines 30-33 and 54-61); and the guide sequence comprises at least 10, at least 15 or at least 20 nucleotides (col. 6, lines 34-35).  Zhang et al further disclosed that the CRISPR enzyme is a type II CRISPR enzyme such as Cas9 enzyme, and the Cas9 enzyme is preferably from SpCas9 or SaCas9 which recognizes the PAM sequence 5’-NRG-3’ and 5’-NNGRR-3’, respectively (col. 8, lines 51-59; col. 8, lines 14-25). Zhang et al also stated “Although genome-editing techniques such as designer zinc fingers, transcription activator-like effectors (TALEs), or homing meganucleases are available for producing targeted genome perturbations, there remains a need for new genome engineering technologies that are more affordable, easy to set up, scalable, and amenable to targeting multiple positions within the eukaryotic genome……The CRISPR/Cas or the CRISPR-Cas system (both terms are used interchangeably throughout this application) does not require the generation of customized proteins to target specific sequences but rather a single Cas enzyme can be programmed by a short RNA molecule to recognize a specific DNA target, in other words the Cas enzyme can be recruited to a specific DNA target using said short RNA molecule” (col. 2, lines 15-31).  Additionally, Fujikawa et al (Biochem J. 294:443-449, 1993) already  characterized the human diacylglycerol kinase α gene comprising exons 5-7 encoding the first EF-hand motif and exon 8 encoding the second EF-hand motif (Abstract; particularly page 445, right column, last paragraph continues to first paragraph the human diacylglycerol kinase ζ gene comprising exons 3-12 (Abstract; particularly Fig. 3).  It would have been obvious before the effective filing date of the present application for an ordinary skilled artisan to modify the teachings of Albelda et al by also utilizing the CRISPR-Cas9 system of Zhang et al to inactivate or knockout Dgkα gene and/or Dgkζ gene in T cells at coding exons 6-8 and at coding exons 3, 5-6, 8, 10-12, respectively, via NHEJ-mediated gene knockout to enhance their cytolytic activity with a reasonable expectation of success, particularly in light of the advantages offered by the CRISPR-Cas9 system and the human Dgkα gene and Dgkζ gene are already characterized by Fujikawa et al and Ding et al, respectively.  The engineered T cells resulting from the combined teachings of Albelda et al, Zhang et al, Fujikawa et al and Ding et al are indistinguishable and encompassed by an artificially engineered immune cell as claimed in independent claim 35 of the present application.  Therefore, there is no unifying special technical feature. 
Therefore, Groups I-V are not so linked by the same or a corresponding special technical feature as to form a single general inventive concept.  Therefore, restriction under 35 U.S.C. 121 and 372 is proper. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction was not required because one or more of the following reasons apply:
(a)	the inventions have acquired a separate status in the art in view of their different classification;
(b)	the inventions have acquired a separate status in the art due to their recognized divergent subject matter;

(d)	the prior art applicable to one invention would not likely be applicable to another invention;
(e)	the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04.  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.  
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996).  Additionally, in order to retain the right to 
Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01. 
Applicant is advised that the response to this requirement to be complete must include: (i) an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143), and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by 
Species restriction:
This application contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  	
The species are as follows: 
 A.	(i) indels located on exon 6 of Dgkα gene; (ii) indels located on exon 7 of Dgkα gene; (iii) indels located on exon 8 of Dgkα gene; (iv) indels located on exon 3 of Dgkζ gene; (v) indels located on exon 5 of Dgkζ gene; (vi) indels located on exon 6 of Dgkζ gene; (vii) indels located on exon 8 of Dgkζ gene; (viii) indels located on exon 10 of Dgkζ gene; (ix) indels located on exon 11 of Dgkζ gene; (x) indels located on exon 12 of DgKζ gene; and (xi) a single specific combination of indels located in (i)-(x).  (Should Applicant elect Group I)
B. 	A single specific SEQ ID NO recited in claim 37 that the Dgkα gene does not comprise.  Please note that the elected species must be consistent with the elected species in A.  (Should Applicant elect Group I)
C.	A single specific SEQ ID NO recited in claim 38 that the Dgkζ does not comprise.  Please note that the elected species must be consistent with the elected species in A.  (Should Applicant elect Group I)
D.	A single specific immune cell type recited in the Markush group of claim 39.  (Should Applicant elect Group I)
E.	A single specific SEQ ID NO for a guide domain targeting Dgkα gene or Dgkζ gene recited in claim 43 OR a combination of 2 specific SEQ ID Nos for guide domains targeting Dgkα gene and Dgkζ gene recited in claim 43 or claim 47.  (Should Applicant elect Group II)
F.	A single specific guide domain recited in claim 49.  (Should Applicant elect Group III)
G.	A single specific guide domain recited in claim 51.  (Should Applicant elect Group IV)
H.	A single specific editor protein recited in claim 51.  (Should Applicant elect Group IV)
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, the following claims are generic: at least claims 35, 43, 49 and 51 are generic.
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: 
Each of the recited species is different one from the others because each is structurally and functionally different one from the others as well as having different properties.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.

/QUANG NGUYEN/Primary Examiner, Art Unit 1633